FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDWARD CHARLES JOHNSON,                          No. 13-15367

               Plaintiff - Appellant,            D.C. No. 4:11-cv-00567-FRZ

  v.
                                                 MEMORANDUM*
LEANNE HARTER; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Arizona state prisoner Edward Charles Johnson appeals pro se from the

district court’s judgment dismissing for failure to comply with a court order his 42

U.S.C. § 1983 action alleging a violation of his Eighth Amendment rights. We

have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We reverse and remand.

      The district court dismissed Johnson’s action with prejudice after Johnson

failed to comply with a court order directing him to include in his amended

complaint a description of his previous lawsuits, including the parties, court, case

number, and result. Johnson, however, provided in a supplement to his amended

complaint and in his motion to reconsider sufficient case information for the court

to review his previous lawsuits. Moreover, less drastic alternative sanctions would

be appropriate in this case. Thus, fewer than three out of five factors weighed in

favor of dismissal. See Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir.

2002) (discussing factors for dismissal under Fed. R. Civ. P. 41(b) and affirming

dismissal where three out of five factors supported it); Oliva v. Sullivan, 958 F.2d
272, 273 (9th Cir. 1992) (“Because dismissal is a harsh penalty, it should be

imposed as a sanction only in extreme circumstances.”). Accordingly, we reverse

and remand for further proceedings.

      REVERSED and REMANDED.




                                          2                                     13-15367